--------------------------------------------------------------------------------

Exhibit 10.3


AMENDED AND RESTATED
MANAGEMENT CHANGE OF CONTROL SEVERANCE AGREEMENT


This Amended and Restated Management Change of Control Severance Agreement (this
"Agreement") is dated this 9th day of May, 2006 (the "Effective Date"), by and
among Cabela's Incorporated, a Delaware corporation (the "Company"), and Joseph
M. Friebe (the "Executive").


W I T N E S S E T H :


WHEREAS, the Executive is presently an officer of the Company and party to that
certain Management Change of Control Severance Agreement with the Company dated
June 16, 2004 (the “Original Agreement”);


WHEREAS, effective June 1, 2006, the Executive will assume the additional
position of Chief Executive Officer of the Company’s wholly-owned bank
subsidiary, World’s Foremost Bank (“WFB”);


WHEREAS, the Company desires to ensure the Executive's continued active
participation in the business of the Company and WFB;


WHEREAS, in order to induce the Executive to remain in the employ of the Company
and WFB and in consideration of the Executive's agreeing to remain in the employ
of the Company and WFB, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Company or WFB is terminated under specified circumstances; and


WHEREAS, the Company and the Executive intend for this Agreement to amend and
restate the Original Agreement in its entirety.


NOW THEREFORE, in consideration of the mutual agreements contained in this
Agreement, and upon the other terms and conditions provided in this Agreement,
the parties to this Agreement agree as follows:


1.     Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:


(a)     Annual Compensation. The Executive's "Annual Compensation" for purposes
of this Agreement shall be deemed to mean the sum of (i) the base salary paid to
the Executive by the Company or any subsidiary thereof during the calendar year
in which the Date of Termination occurs (determined on an annualized basis) and
(ii) the average of the incentive compensation award (i.e. including the portion
paid to the Employee in cash and any portion deferred under the Company’s
existing Deferred Compensation Plan or any future deferred compensation plan(s)
adopted by the Company) granted to the Executive by the Company under the
Cabela’s Incorporated Restated Bonus Plan (or any future cash bonus plan(s)
adopted by the Company) in each of the two calendar years preceding the calendar
year in which the Date of Termination occurs (determined on an annualized
basis).




--------------------------------------------------------------------------------



(b)     Board. “Board” shall mean the Board of Directors of the Company.


(c)     Cause. Termination of the Executive's employment for "Cause" shall mean
termination because (i) the Executive is charged with a felony, (ii) in the
reasonable determination of the Company, the Executive has committed an act of
fraud, embezzlement or theft relating to the Company or WFB, (iii) in the
reasonable determination of the Company, the Executive has committed gross
negligence in the course of his employment with the Company or WFB that is
materially detrimental to the business of the Company or WFB, (iv) the Executive
fails to fulfill his duties as an employee of the Company or WFB, including
inattention to or neglect of his duties and shall not have remedied such failure
within thirty (30) days after receiving written notice from the Company or WFB
specifying the details thereof, or (v) of a third occurrence of the same action
or inaction which caused the Company or WFB to previously give the Executive
notice under Section 1(c)(iv). For purposes of this Agreement, an act or
omission on the part of the Executive shall be deemed “gross negligence” only if
it was done by the Executive in bad faith, not merely an error in judgment, and
without reasonable belief that the act or omission was in the best interests of
the Company and WFB. In the event the Executive disputes the existence of Cause
in connection with a termination of employment, no termination for Cause shall
be effective in the absence of an affirmative vote of seventy-five percent (75%)
of the members of the entire Board (disregarding any director who must abstain).


(d)     Change in Control. "Change in Control" shall mean the occurrence of any
of the following events:


(i)     any transaction that would result and does result in the reorganization,
merger or consolidation of the Company, with one or more other Persons, other
than a transaction following which:


(A)     at least fifty-one percent (51%) of the equity ownership interests of
the entity resulting from such transaction are Beneficially Owned by Persons
who, immediately prior to such transaction, Beneficially Owned at least
fifty-one percent (51%) of the outstanding equity ownership interests in the
Company. For purposes of this Section 1(d), the term “Beneficially Owned” or
"Beneficial Ownership" shall have the meaning ascribed to it under Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and, for purposes of this Section 1(d) and Section 1(n), the terms
“Person” or “Persons” shall have the meaning ascribed to them under Sections
13(d) and 14(d) of the Exchange Act; and


(B)     at least fifty-one percent (51%) of the securities entitled to vote
generally in the election of directors of the entity resulting from such
transaction are Beneficially Owned by Persons who, immediately prior to such
transaction, Beneficially Owned at least fifty-one percent (51%) of the
securities entitled to vote generally in the election of directors of the
Company;


(ii)     the consummation of the sale or other disposition of all or
substantially all of the assets of the Company, except for any such transaction
which does not result in a Change in Control under Section 1(d)(v);



2

--------------------------------------------------------------------------------



(iii)     an acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any Person, immediately
after which such Person has Beneficial Ownership of more than fifty percent
(50%) of the combined voting power of the Company's then outstanding Voting
Securities;


(iv)     a complete liquidation or dissolution of the Company;


(v)     the occurrence of any event if, immediately following such event,
members of the Board who belong to any of the following groups do not aggregate
at least a majority of the Board:


(A)     individuals who were members of the Board on the Effective Date of this
Agreement; or


(B)     individuals who first became members of the Board after the Effective
Date of this Agreement but prior to such event either:


(1)     upon election to serve as a member of the Board by the affirmative vote
of three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first election; or


(2)     upon election by the stockholders of the Company to serve as a member of
the Board, but only if nominated for election by the affirmative vote of
three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination; provided that such
individual's election or nomination did not result from an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents other than by or on behalf of the Board;


provided, however, in no event shall a "Change in Control" be deemed to have
occurred as a result of any acquisition of securities or assets of the Company
or a subsidiary of the Company, by the Company, any subsidiary of the Company or
by any employee benefit plan maintained by the Company.


(e)     COBRA.  "COBRA" shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.


(f)      Code.  "Code" shall mean the Internal Revenue Code of 1986, as amended.


(g)     Date of Termination. "Date of Termination" shall mean (i) if the
Executive's employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive's employment is terminated for
any other reason, the date specified in the Notice of Termination.


(h)    Disability. Termination by the Company or WFB of the Executive's
employment based on "Disability" shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Company or any
subsidiary or, if no such plan applies, which would qualify the Executive for
disability benefits under the Federal Social Security System, in each case
whether or not the Executive has applied for such benefits.

3

--------------------------------------------------------------------------------



(i)     Equity Plans. “Equity Plans” shall mean all stock option, restricted
stock and other equity plans of the Company, including the 2004 Stock Plan, the
2004 Employee Stock Purchase Plan and the 1997 Stock Option Plan.


(j)     Good Reason. Termination by the Executive of the Executive's employment
for "Good Reason" shall mean termination by the Executive following a Change in
Control or WFB Change in Control based on:


(i)     Without the Executive's express written consent, (A) the assignment by
the Company or WFB to the Executive of duties which are materially inconsistent
with the Executive's primary positions, duties, powers, responsibilities and
status with the Company or WFB immediately prior to a Change in Control or WFB
Change in Control, (B) a material change in the Executive's reporting
responsibilities, titles or offices as an employee and as in effect immediately
prior to such a Change in Control or WFB Change in Control, or (C) removal of
the Executive from, or failure to re-elect the Executive to, such material
responsibilities, titles or offices, except in connection with the termination
of the Executive's employment for Cause, Disability or Retirement, as a result
of the Executive's death or by the Executive other than for Good Reason;


(ii)     Without the Executive's express written consent, a material reduction
by the Company or WFB in the Executive's base salary as in effect immediately
prior to the date of the Change in Control or WFB Change in Control;


(iii)     Without the Executive’s express written consent, a material reduction
in the benefits potentially available to the Executive under the Company’s or
any subsidiary’s incentive compensation plans as in effect immediately prior to
the date of the Change in Control or WFB Change in Control;


(iv)     Without the Executive's express written consent, the failure by the
Company or any Company subsidiary to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under the
Company's or any subsidiary’s employee benefit, life insurance, medical, health
and accident, or disability plans, programs or arrangements but specifically
excluding all Equity Plans in which the Executive was participating, the taking
of any action by the Company or any subsidiary which would directly or
indirectly materially reduce any of such benefits or deprive the Executive of
any other material fringe benefits enjoyed by the Executive or the failure by
the Company or any subsidiary to provide the Executive with the number of paid
vacation days to which the Executive is entitled on the basis of years of
service with the Company or any subsidiary in accordance with the Company's or
any subsidiary’s normal vacation policy in place immediately prior to the Change
of Control or WFB Change in Control; provided, however, that routine changes to
such pans, programs, arrangements, fringe benefits or vacation policies that
apply to similarly situated employees or to employees in general shall not
constitute “Good Reason” for purposes of this Agreement;



4

--------------------------------------------------------------------------------



(v)     Without the Executive’s express written consent, a change in the
Executive's principal place of employment by a distance in excess of one hundred
(100) miles from its location immediately prior to the Change in Control or WFB
Change in Control;


(vi)     Any purported termination of the Executive's employment for Disability
or Retirement which is not effected pursuant to a Notice of Termination
satisfying the requirements of Section 1(l); or


(vii)     The failure by the Company to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 11.


(k)     IRS. IRS shall mean the Internal Revenue Service.


(l)      Notice of Termination. Any purported termination of the Executive's
employment by the Company or WFB for any reason, including for Cause, Disability
or Retirement, or by the Executive for any reason, including for Good Reason,
shall be communicated by written "Notice of Termination" to the other party to
this Agreement. For purposes of this Agreement, a "Notice of Termination" shall
mean a dated notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, (iii) specifies a Date of
Termination, which shall be not less than thirty (30) nor more than ninety (90)
days after such Notice of Termination is given, except in the case of the
Company's or WFB’s termination of the Executive's employment for Cause, which
shall be effective immediately; and (iv) is given in the manner specified in
Section 12.


(m)     Retirement. "Retirement" shall mean any termination of the Executive’s
employment with the Company or WFB, either voluntarily or involuntarily, by the
Executive or the Company or WFB after the Executive reaches age sixty-five (65).


(n)      WFB Change in Control. "WFB Change in Control" shall mean the
occurrence of any of the following events:


(i)     any transaction that would result and does result in the sale or
transfer to one or more other Persons of more than 51% of WFB’s credit card
portfolio (excluding any transfers in connection with securitization
transactions in the ordinary course of WFB’s business);


(ii)     any transaction that would result and does result in the
reorganization, merger or consolidation of WFB, with one or more other Persons,
other than a transaction following which:


(A)     at least fifty-one percent (51%) of the equity ownership interests of
the entity resulting from such transaction are owned by the Company; and


(B)     at least fifty-one percent (51%) of the securities entitled to vote
generally in the election of directors of the entity resulting from such
transaction are owned by the Company;



5

--------------------------------------------------------------------------------



(iii)     the consummation of the sale or other disposition of all or
substantially all of the assets of WFB, except where following the sale or other
disposition:


(A)     at least fifty-one percent (51%) of the equity ownership interests of
the entity receiving all or substantially all of the assets of WFB are owned by
the Company; and


(B)     at least fifty-one percent (51%) of the securities entitled to vote
generally in the election of directors of the entity receiving all or
substantially all of the assets of WFB are owned by the Company; or


(iv)     a complete liquidation or dissolution of WFB;


provided, however, in no event shall a "WFB Change in Control" be deemed to have
occurred as a result of any acquisition of securities or assets of WFB or a
subsidiary of WFB by the Company, any subsidiary of the Company or by any
employee benefit plan maintained by the Company.


2.     Benefits Upon Termination. If the Executive's employment by the Company
or WFB is terminated within twenty-four (24) months after a Change in Control or
WFB Change in Control by (i) the Company or WFB for any reason other than Cause,
Disability, Retirement or the Executive's death or (ii) the Executive for Good
Reason, then:


(a)     The Company shall pay to the Executive in a lump sum as of the Date of
Termination (unless the Company and the Executive mutually agree upon an
alternative form of payment) a cash severance amount equal to two (2) times the
Executive's Annual Compensation;


(b)     The Company shall maintain and provide for, at no cost to the Executive,
the continued participation of the Executive and the Executive’s dependants, if
applicable, in group life insurance, health and accident insurance and
disability insurance programs, but specifically excluding (i) all Equity Plans
and (ii) incentive compensation awards included in Annual Compensation, that are
offered by the Company in which the Executive or the Executive’s dependants
participated immediately prior to the Date of Termination (collectively, the
"Benefits"). Such continuation shall be for (A) the period of time that the
Executive is eligible for continuation coverage under COBRA for all of the
Benefits covered by COBRA and (B) a period of 2 years after the Date of
Termination for all other Benefits; provided that in the event that the
Executive's participation in any plan, program or arrangement as provided in
this Section 2(b) is barred by the underlying service provider or insurance
carrier used by the Company to provide such benefits, or during such period any
such plan, program or arrangement is discontinued or the benefits thereunder are
materially reduced, the Company shall arrange to either provide the Executive
with benefits substantially similar to those which the Executive was entitled to
receive under such plans, programs and arrangements immediately prior to the
Date of Termination or a cash amount equal to the amount paid by the Company for
such benefits in the applicable preceding period, adjusted for any federal or
state income taxes the Executive has to pay on the cash amount;



6

--------------------------------------------------------------------------------



(c)     All unvested stock options, restricted stock or other equity interests
of the Company issued to the Executive under the Equity Plans shall fully vest
on the Date of Termination to the extent such options, restricted stock or other
equity interests do not otherwise vest upon the Change of Control;


(d)     All unvested amounts of the Executive under the Company's existing
Deferred Compensation Plan or any future deferred compensation plan(s) adopted
by the Company shall fully vest and be paid on the Date of Termination; and


(e)     Section 7(b) (Development of Intellectual Property) of this Agreement
and similar provisions (including non-competition and non-solicitation
provisions but excluding confidentiality provisions) in other agreements between
the Executive and the Company shall be terminated and of no further force and
effect as of the Date of Termination, but Section 7(a) (Nondisclosure of
Confidential Information) of this Agreement and similar confidentiality
provisions in other agreements between the Executive and the Company shall
remain in full force and effect after the Date of Termination.


3.     Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by or on behalf of the Company to or for the benefit of the
Executive as a result of a change in control (within the meaning of Section 280G
of the Code) (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, but determined without regard to
any additional payments required under this Section 3 (a "Payment")) would be
subject to the excise tax imposed by Section 4999 of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any income taxes (and
any interest and penalties imposed with respect thereto) and the Excise Tax
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.


(a)     Tax Opinion. Subject to the provisions of Section 3(b), all
determinations required to be made under this Section 3, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a big 4 accounting firm selected by the Company (the "Tax Firm"); provided,
however, that the Tax Firm shall not determine that no Excise Tax is payable by
the Executive unless it delivers to the Executive a written opinion (the "Tax
Opinion") that failure to pay the Excise Tax and to report the Excise Tax and
the payments potentially subject thereto on or with the Executive's applicable
federal income tax return will not result in the imposition of an
accuracy-related or other penalty on the Executive. All fees and expenses of the
Tax Firm shall be paid by the Company. Within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Executive or the Company, the Tax Firm shall
make all determinations required under this Section 3, shall provide to the
Company and the Executive a written report setting forth such determinations,
together with detailed supporting calculations,

7

--------------------------------------------------------------------------------



and, if the Tax Firm determines that no Excise Tax is payable, shall deliver the
Tax Opinion to the Executive. Any Gross-Up Payment, as determined pursuant to
this Section 3, shall be paid by the Company to the Executive within fifteen
(15) days of the receipt of the Tax Firm's determination. Subject to the
remainder of this Section 3, any determination by the Tax Firm shall be binding
upon the Company and the Executive. As a result of uncertainty in the
application of Sections 280G and 4999 of the Code at the time of the initial
determination by the Tax Firm under this Section 3, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
("Underpayment"), consistent with the calculations required to be made under
this Section 3. In the event that it is ultimately determined in accordance with
the procedures set forth in Section 3(b) that the Executive is required to make
a payment of any Excise Tax, the Tax Firm shall reasonably determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive. In
determining the reasonableness of Tax Firm's determinations under this Section
3, and the effect thereof, the Executive shall be provided a reasonable
opportunity to review such determinations with the Tax Firm and the Executive's
tax counsel.


(b)     Notice of IRS Claim. The Executive shall notify the Company in writing
of any claims by the IRS that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) calendar days after the Executive
actually receives notice in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid; provided, however, that the failure of the Executive to notify the Company
of such claim (or to provide any required information with respect thereto)
shall not affect any rights granted to the Executive under this Section 3 except
to the extent that the Company is materially prejudiced in the defense of such
claim as a direct result of such failure. The Executive shall not pay such claim
prior to the expiration of the thirty (30) day period following the date on
which he gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall do all of the
following:


(i)                 provide the Company with any information reasonably
requested by the Company relating to such claim;


(ii)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including accepting legal
representation with respect to such claim by an attorney selected by the Company
and reasonably acceptable to the Executive;


(iii)     cooperate with the Company in good faith in order effectively to
contest such claim; and


(iv)     if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;



8

--------------------------------------------------------------------------------



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 3, the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's right to
assume the defense of and control the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable under this Section 3 and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.


(c)     Right to Tax Refund. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 3, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of Section 3(b)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon net of any taxes paid by the Executive). If, after the receipt
by the Executive of an amount advanced by the Company pursuant to Section 3(b),
a determination is made that the Executive is not entitled to a refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of thirty
(30) calendar days after such determination, then such advance shall, to the
extent of such denial, be forgiven and shall not be required to be repaid and
the amount of the forgiven advance shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.


4.     Mitigation; Exclusivity of Benefits.


(a)     The Executive shall not be required to mitigate the amount of any
benefits under this Agreement by seeking other employment or otherwise. The
amount of severance to be provided pursuant to Section 2 shall not be reduced by
any compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise.



9

--------------------------------------------------------------------------------



(b)     The specific arrangements referred to in this Agreement are not intended
to exclude any other benefits which may be available to the Executive upon a
termination of employment with the Company or WFB pursuant to employee benefit
plans of the Company or otherwise.


5.     Withholding. All payments required to be made by the Company under this
Agreement to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


6.     Nature of Employment and Obligations.


(a)     Nothing contained in this Agreement shall be deemed to create other than
a terminable at will employment relationship between the Company and the
Executive or WFB and the Executive, and the Company or WFB may terminate the
Executive's employment at any time, subject to providing any payments specified
in this Agreement in accordance with the terms of this Agreement.


(b)     Nothing contained in this Agreement shall create or require the Company
to create a trust of any kind to fund any benefits which may be payable under
this Agreement, and to the extent that the Executive acquires a right to receive
benefits from the Company under this Agreement, such right shall be no greater
than the right of any unsecured general creditor of the Company.


7.     Proprietary Information. The parties agree to the protection of the
Company’s proprietary information as follows:


(a)     Nondisclosure of Confidential Information.


(i)     Access. The Executive acknowledges that employment with Company
necessarily involves exposure to, familiarity with, and opportunity to learn
highly sensitive, confidential and proprietary information of the Company and
its subsidiaries, which may include information about products and services,
markets, customers and prospective customers, vendors and suppliers,
miscellaneous business relationships, investment products, pricing, billing and
collection procedures, proprietary software and other intellectual property,
financial and accounting data, personnel and compensation, data processing and
communications, technical data, marketing strategies, research and development
of new or improved products and services, and know-how regarding the business of
the Company and its products and services (collectively referred to herein as
“Confidential Information”).


(ii)    Valuable Asset. The Executive further acknowledges that the Confidential
Information is a valuable, special and unique asset of the Company, such that
the unauthorized disclosure or use by persons or entities outside the Company
would cause irreparable damage to the business of the Company. Accordingly, the
Executive agrees that during and after the Executive’s employment with the
Company, until the Confidential Information becomes publicly known, the
Executive shall not directly or indirectly disclose to any person or entity, use
for any purpose or permit the exploitation, copying or summarizing of, any
Confidential Information of the Company, except as specifically required in the
proper performance of his duties for the Company.

10

--------------------------------------------------------------------------------



(iii)     Duties. The Executive agrees to take all appropriate action, whether
by instruction, agreement or otherwise, to ensure the protection,
confidentiality and security of the Confidential Information and to satisfy his
obligations under this Agreement. Prior to lecturing or publishing articles
which reference the Company and its business, the Executive will provide to an
officer of the Company a copy of the material to be presented for the Company to
review and approve in order to ensure that no Confidential Information is
disclosed.


(iv)     Confidential Relationship. The Company considers its Confidential
Information to constitute “trade secrets” which are protected from unauthorized
disclosure under applicable law. However, whether or not the Confidential
Information constitutes trade secrets, the Executive acknowledges and agrees
that the Confidential Information is protected from unauthorized disclosure or
use due to his covenants under this Section 7 and his fiduciary duties as an
executive of the Company.


(v)     Return of Documents. The Executive acknowledges and agrees that the
Confidential Information is and at all times shall remain the sole and exclusive
property of the Company. Upon the termination of his employment with the Company
or upon request by the Company, the Executive will promptly return to the
Company in good condition all documents, data and records of any kind, whether
in hardcopy or electronic form, which contain any Confidential Information or
which were prepared based on Confidential Information, including any and all
copies thereof, as well as all materials furnished to or acquired by the
Executive during the course of the Executive’s employment with the Company.


(b)     Development of Intellectual Property.


(i)     Definition of Intellectual Property. As used in this Agreement, the term
“Intellectual Property” shall include any inventions, technological innovations,
discoveries, designs, formulas, know-how, processes, patents, trademarks,
service marks, copyrights, computer software, ideas, creations, writings and
other works of authorship, books, lectures, illustrations, photographs,
scientific and mathematical models, improvements to all such property, and all
recorded material defining, describing or illustrating all such property,
whether in hardcopy or electronic form.


(ii)     The Company’s Rights in Intellectual Property. The Executive agrees
that all right, title and interest of every kind and nature, whether now known
or unknown, in and to any Intellectual Property invented, created, written,
developed, conceived or produced by the Executive during the term of the
Executive’s employment with the Company (i) whether using the Company’s
equipment, supplies, facilities or Confidential Information, (ii) whether alone
or jointly with others, and (iii) whether or not during normal working hours,
that are within the scope of the Company’s actual or anticipated business
operations or that relate to any of the Company’s actual or anticipated products
or services shall be the exclusive property of the Company and the Executive
hereby

11

--------------------------------------------------------------------------------



assigns to the Company all rights to such Intellectual Property without
limitation or royalty. To the extent that any such Intellectual Property is
copyrightable, it shall be deemed to be a “work for hire” within the meaning of
the copyright laws. Consideration for such assignment is hereby acknowledged.
The Executive will promptly and fully disclose to the Company any and all such
Intellectual Property. The Executive agrees that any patent application filed by
him within one year after termination of his employment is presumed to relate to
an invention developed during the term of the Executive’s employment with the
Company and thus is the exclusive property of the Company. As such, the
Executive agrees to disclose to the Company all such patent applications. The
Executive hereby consents and agrees that the Executive shall have no right,
title, or interest of any kind or nature in or to any item of Intellectual
Property, or in or to any results or proceeds from any Intellectual Property.


(iii)     Additional Actions. The Executive agrees to take all reasonably
necessary actions to enable the Company to obtain and perfect its rights in the
Intellectual Property, including assisting the Company in obtaining patents,
copyrights, trademarks, service marks and similar protections in the United
States and all foreign countries. The Executive further agrees to assist the
Company in connection with any demands, reissues, oppositions, litigation,
controversy or other actions involving any item of Intellectual Property. The
Executive agrees to undertake the foregoing obligations both during and after
the Executive’s employment with the Company, without charge, but at the
Company’s expense with respect to the Executive’s reasonable out-of-pocket
costs. The Executive further agrees that the Company may, in its sole
discretion, keep such Intellectual Property as trade secrets, in which case the
Executive will comply with the Confidential Information provisions in Section
7(a) above.


(c)     Enforcement. For purposes of this Section 7, the term "Company" shall
include the Company and all of its subsidiaries. Each of the Company’s
subsidiaries shall be an intended third party beneficiary of this Agreement and
shall have the right to enforce the provisions of this Agreement against the
Executive individually or collectively with any one or more of the other
subsidiaries.


(d)     Equitable Relief. The Executive acknowledges and agrees that, by reason
of the sensitive nature of the Confidential Information and Intellectual
Property of the Company referred to in this Agreement, in addition to recovery
of damages and any other legal relief to which the Company may be entitled in
the event of the Executive’s violation of this Agreement, the Company shall also
be entitled to equitable relief, including such injunctive relief as may be
necessary to protect the interests of the Company in such Confidential
Information and Intellectual Property and as may be necessary to specifically
enforce the Executive’s obligations under this Agreement.


8.     Severability. The Executive and the Company intend and agree that if a
court of competent jurisdiction determines that the scope of any provision of
this Agreement is too broad to be enforced as written, the court should reform
such provisions to such narrower scope as it determines to be enforceable. The
Executive and the Company further agree that, if any provision of this Agreement
is determined to be unenforceable for any reason, such provision shall be deemed
separate and severable and the unenforceability of any such provision shall not
invalidate or render unenforceable any of the remaining provisions of this
Agreement.



12

--------------------------------------------------------------------------------



9.     No Attachment.


(a)     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)     This Agreement shall be binding upon, and inure to the benefit of, the
Executive, the Company and their respective successors and permitted assigns.


10.     Assignability. The Company may assign this Agreement and its rights and
obligations under this Agreement in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case said corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company under this
Agreement as fully as if it had been originally made a party to this Agreement,
but may not otherwise assign this Agreement or its rights and obligations under
this Agreement. The Executive may not assign or transfer this Agreement or any
rights or obligations under this Agreement.


11.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:



 
To the Company:
         
Cabela's Incorporated
   
One Cabela Drive
   
Sidney, NE 69160
   
Attention: CEO
       
To the Executive:
         
Joseph M. Friebe
   
World's Foremost Bank
   
4800 NW 1st Street
   
Lincoln, NE 68521



12.     Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers of the
Company as may be specifically designated by the Board or a committee of the
Board to sign on the Company’s behalf. No waiver by any party to this Agreement
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


13.     Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Delaware.

13

--------------------------------------------------------------------------------



14.     Remedies Cumulative. No remedy conferred upon a party by this Agreement
is intended to be exclusive of any other remedy, and each and every remedy shall
be cumulative and in addition to any other remedy given under this Agreement or
hereinafter existing at law or in equity.


15.     Construction. Any reference to any federal, state, local or foreign law,
constitution, code, statute or ordinance shall be deemed to include all rules
and regulations promulgated thereunder (by any governmental authority or
otherwise), and any successor law, unless the context otherwise requires.
“Including” means “including without limitation” and does not limit the
preceding words or terms. The words “or” or “nor” are inclusive and include
“and”. The singular shall include the plural and vice versa. Each word of gender
shall include each other word of gender as the context may require. The parties
have each participated in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.


16.     Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


17.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


19.     Payment of Costs and Legal Fees. All reasonable costs and legal fees
paid or incurred by the Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Company if the Executive is successful on the merits pursuant to a legal
judgment, arbitration or settlement.


20.     Entire Agreement. This Agreement, including the recitals to this
Agreement, embodies the entire agreement between the Company and the Executive
with respect to the matters agreed to in this Agreement. All prior agreements
between the Company and the Executive with respect to the matters agreed to in
this Agreement, including the Original Agreement, are hereby superseded and
shall have no force or effect, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided.


[The Remainder of This Page Intentionally Left Blank.]


[Signature Page Follows.]



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.



 
CABELA'S INCORPORATED,
a Delaware corporation
             
By:
/s/ Dennis Highby
   
Dennis Highby, President and CEO
               
/s/ Joseph M. Friebe
   
Joseph M. Friebe

 
Back to Form 8-K [form8k.htm]
